Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. 
Priority
This application claims priority to IN201921023560  to Republic of India  filed 6/14/2019.
Specification
Compound 6 as given in the specification is disclosed as the mesylate, however the structure is incomplete. It differs from the compound 6 given in the diagrams figure 2.
Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m))  

1.75 (e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wanjun Zheng et al. and US 20180009825 to Kovi et al. Published more than 1 yr. earlier. 
Applicants claims are drawn to a process of making Eribulin mesylate from ccompound 1, 2 and 3 and then converting it to the mesylate. This is given in figure 1 and 2. 

    PNG
    media_image1.png
    167
    692
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    154
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    181
    media_image3.png
    Greyscale
.
In figure 2.

Scope and Content of Prior Art and the claims MPEP 2141.02 

From compound 9, compound 4 (E7389) as disclosed on page 5553 is taught.  Compound 26 same intermediate as a Ts salt is also disclosed . 

US 2018009825 disclose the compound in the myselate form. See para [0033] on page 16. 

    PNG
    media_image4.png
    154
    317
    media_image4.png
    Greyscale
limitation of claim 6.
So basically the same reagents are used. 
Or US 9783,549 published Oct 2017.
Teaches converting the compound to the mesylate salt. See page 14. 

    PNG
    media_image5.png
    38
    388
    media_image5.png
    Greyscale


Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The process of making the compound, using the same reagents is given in the Zheng reference. The reference is silent about converting it into a mesylate salt. However US 9,783,549  and/or US 20180009825 to Kovi et al. Published more than 1 yr. earlier. Also teaches the mesylate salt. 
Therefore one of skill in the art would have been motivated to make the Zheng et al compounds and then its mesylate salt as it is common salt for that compound and the prior art is known to make them. Therefore the claims are prima facie obvious. 

The claims are therefore obvious over the prior art. 
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 24, 2021.